              Case 2:14-cr-00239-APG-PAL Document 57 Filed 11/17/20 Page 1 of 3



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    MELANEE SMITH
     Assistant United States Attorney
4    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
5    PHONE: (702) 388-6336
     Melanee.Smith@usdoj.gov
6    Attorneys for the United States of America

7                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
8
      UNITED STATES OF AMERICA,
9                                                      Case No.: 2:14-cr-00239-APG-PAL
                               Plaintiff,
10                                                        Stipulation to Continue Revocation Hearing
                   vs.                                    (First Request)
11
      YATNIER GONZALEZ,
12
                              Defendant.
13

14

15       IT IS HEREBY STIPULATED AND AGREED by and between, Nicholas A. Trutanich,

16   United States Attorney, District of Nevada, Melanee Smith, Assistant United States Attorney,

17   representing the United States of America, and Shawn Perez, counsel for the defendant, that the

18   revocation hearing currently scheduled for November 18, 2020 at 3:00 p.m., be vacated and

19   continued to December 2, 2020 at 9:00 a.m., or to a date and time to be set by this Honorable

20   Court.

21       This Stipulation is entered into for the following reasons:

22            1.     Defense counsel has been unable to have a meaningful conversation with defendant

23   due to current conditions at Nevada Southern Detention Center.

24   ///
                                                      1
           Case 2:14-cr-00239-APG-PAL Document 57 Filed 11/17/20 Page 2 of 3



1           2.    The parties are having ongoing discussions about a possible agreement to resolve

2    the case.

3           3.    Defendant is incarcerated and agrees to the continuance.

4           4.    This is the first stipulation to continue filed herein.

5    DATED this 17th day of November, 2020.

6                                                               NICHOLAS A. TRUTANICH
                                                                United States Attorney
7
           /s/ Shawn Perez                                             /s/ Melanee Smith
8    By_______________________                                  By_________________________
     SHAWN PEREZ                                                MELANEE SMITH
9    Counsel for Yatnier Gonzalez                               Assistant United States Attorney

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                     2
           Case 2:14-cr-00239-APG-PAL Document 57 Filed 11/17/20 Page 3 of 3



1                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,
3                                                   Case No.: 2:14-cr-00239-APG-PAL
                            Plaintiff,
4                                                   ORDER GRANTING STIPULATION TO
                 vs.                                CONTINUE REVOCATION HEARING
5
     YATNIER GONZALEZ,
6
                           Defendant.
7

8

9                                              ORDER

10      IT IS THEREFORE ORDERED that the Revocation Hearing currently scheduled for

11                                                               December 2
     November 18, 2020 at 3:00 p.m. be vacated and continued to ___________________, 2020,

12       9:00 a.m. by video in Courtroom 6C.
     at ________.

13               17th
     DATED this _________ day of November, 2020.

14

15                                                  ________________________________
                                                    HONORABLE ANDREW P. GORDON
16                                                  United States District Court Judge

17

18

19

20

21

22

23

24
                                                3
